Case 9:20-cv-81731-AHS Document 1 Entered on FLSD Docket 09/24/2020 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 9:20-cv-81731

  EVELYN RODRIGUEZ,

        Plaintiff,

  vs.

  THIRTY THREE TWENTY, LLC, and
  ALAN COHEN, individually,

        Defendants.
  ___________________________________/

                                        COMPLAINT

        EVELYN RODRIGUEZ (“Plaintiff”), by and through the undersigned

  counsel,   hereby     sues THIRTY        THREE       TWENTY,       LLC (hereinafter   the

  “Company”) and ALAN COHEN, individually (hereinafter “Cohen”) (collectively

  “Defendants”) and alleges as follows:

                                      INTRODUCTION

        1.     This is an action for unpaid overtime wages pursuant to the Fair

  Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”).

        2.     Plaintiff seeks damages within this Court’s jurisdiction, reasonable

  attorneys’ fees, and costs pursuant to the FLSA, and all other remedies allowable

  by law.




                                                                                          1
                               PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-law.com · Phone (786) 485.5232
Case 9:20-cv-81731-AHS Document 1 Entered on FLSD Docket 09/24/2020 Page 2 of 11



                         PARTIES, JURISDICTION, AND VENUE

           3.   Plaintiff was formerly employed by Defendants and performed work

  for Defendants in Palm Beach County, Florida.

           4.   The Company is, and was, a Florida company conducting business

  in Palm Beach County, Florida during the relevant period, December 2018

  through August 2, 2020.

           5.   Cohen is, and was, a corporate officer for/operator of the Company

  during the relevant time period. Further, Cohen controlled the business and the

  Company’s employees (including Plaintiff who was paid by the Company) in

  terms of hiring, firing, scheduling, duties, work hours, calculation of wages,

  paying of wages, and ensuring compliance with local, state, and federal laws,

  including, but not limited to, the FLSA.

           6.   The Company held Plaintiff out as an employee in written

  instruments.

           7.   The Company and Cohen are employers, joint employers, or co-

  employers for purposes of the FLSA as the term employer is defined by 29 U.S.C.

  § 203.

           8.   Venue is proper in this Court because Defendants transact business

  in this District, Defendants maintain a principal place of business in this

  District, Defendants employed Plaintiff in this District, and the claims arose

  within the District.

                                                                                2
                              PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 9:20-cv-81731-AHS Document 1 Entered on FLSD Docket 09/24/2020 Page 3 of 11



                                 GENERAL ALLEGATIONS

     A. Defendants’ Business and Interstate Commerce

            9.    Under information and belief, the Company is a business formed for,

  and engaging in, the personal pursuits, business or otherwise, of Cohen and his

  family.

            10.   Under information and belief, Plaintiff alleges that the Company’s

  gross annual revenue exceeded $500,000.00 during 2018 and 2019 and is

  expected to exceed $500,000.00 during 2020.

            11.   The Company customarily and regularly sold goods and services

  across state lines.

            12.   At all relevant times, the Company employed two or more employees

  that customarily, continually, and regularly handled goods and materials that i)

  were purchased from a person or entity outside the state of Florida and/or ii)

  were purchased in Florida but had previously traveled through interstate

  commerce.

            13.   Upon information and belief, the Company obtained and solicited

  funds from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic (or other electronic) transmissions going over state lines to do its

  business, transmitted funds outside the State of Florida, used electronic means

  to market and run their business in a way that was not limited to Florida, and

  otherwise regularly engaged in interstate commerce during the relevant period.

                                                                                   3
                                PERERA BARNHART ALEMÁN
                         12401 Orange Drive· Suite 123 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-law.com · Phone (786) 485.5232
Case 9:20-cv-81731-AHS Document 1 Entered on FLSD Docket 09/24/2020 Page 4 of 11



           14.   The Company, upon information and belief, accepts checks, wire

  transfers, and other forms of payments that are made or processed outside the

  state of Florida, and did so during the relevant period.

           15.   The Company is an employer engaged in interstate commerce and

  subject to the FLSA.

     B. The Federal Au Pair Guidelines

           16.   The U.S. Department of State, under 22 C.F.R. §62.31, sets forth

  strict requirements for American families when hosting foreign nationals as au

  pairs.

           17.   Pursuant to 22 C.F.R. §62.31(a) and (j), au pairs may only provide a

  maximum of forty-five (45) hours of childcare services per week.

           18.   Further, 22 C.F.R. §62.31(j) stipulates that au pairs must be paid in

  conformance with the FLSA.

     C. Defendants’ Employment and Failure to Properly Pay Plaintiff

           19.   Plaintiff provided live-in services as an au pair with Defendants’

  family during December of 2018.

           20.   At the time of Plaintiff’s hire, no employment or other agreement was

  drafted and executed by the Parties.

           21.   During her placement, Plaintiff was paid a weekly salary of

  $1,153.85      ($60,000.00,     annually)      via   check     written       from   Cohen’s

  business: Thirty Three Twenty, LLC.

                                                                                            4
                               PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-law.com · Phone (786) 485.5232
Case 9:20-cv-81731-AHS Document 1 Entered on FLSD Docket 09/24/2020 Page 5 of 11



         22.    Defendants required Plaintiff to exceed the regulatory limits on

  working hours and performing duties beyond childcare-related tasks.

         23.    From December of 2018 through February of 2020, Plaintiff typically

  worked from Sunday, 9:00 am, through Friday, 9:00 am. During the work week,

  Plaintiff worked from 7:00 am through 7:30/8:00 pm.

         24.    The length of Plaintiff’s breaks during the day would vary.

         25.    Further,   any    nighttime/overnight       childcare,    and   the   hours

  expended, would also vary.

         26.    No timekeeping system was utilized to precisely capture Plaintiff’s

  work hours.

         27.    During this time period, Plaintiff alleges to have worked between fifty

  to fifty-five (50 to 55) hours per week. These work hours, and lack of associated

  overtime pay, violates both the FLSA and the Federal Au pair Guidelines.

         28.    From March of 2020 through August 2, 2020, Plaintiff was saddled

  with several duties beyond typical childcare responsibilities in violation of the

  Federal Au pair guidelines.

         29.    Starting in March of 2020, and continuing through the end of her

  employment, Plaintiff’s work hours increased to sixty to sixty-five (60 to 65)

  hours per week.

         30.    These work hours, non-childcare related duties, and lack of

  associated overtime pay, violate the FLSA and the Federal Au pair Guidelines.

                                                                                          5
                              PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 9:20-cv-81731-AHS Document 1 Entered on FLSD Docket 09/24/2020 Page 6 of 11



           31.   Throughout the relevant time period, Defendants failed to have

  proper timekeeping procedures in place to track Plaintiff’s exact work hours.

           32.   Defendants willfully and intentionally failed to properly record

  Plaintiff’s work hours and provide her with a proper overtime premium for each

  overtime hour worked.

           33.   Defendants were Plaintiff’s employers, joint employers, or co-

  employers for purposes of the FLSA as the term employer is defined by 29 U.S.C.

  § 203.

           34.   Defendants intentionally refused to pay Plaintiff overtime wages he

  was owed under the FLSA.

     D. Cohen’s Employment of, and Failure to Properly Pay, Plaintiff

           35.   Cohen made the decision to retain Plaintiff as an au pair.

           36.   During the relevant period, Cohen was Plaintiff’s supervisor.

           37.   During    Plaintiff’s    employment,        Cohen      provided   Plaintiff

  with her work duties, gave feedback on the work Plaintiff performed for

  Defendants, had the ability to discipline Plaintiff, and was responsible for

  recording, calculating, and paying Plaintiff’s work hours.

           38.   Cohen made the decision to pay Plaintiff through his company,

  Thirty Three Twenty, LLC (the corporate defendant).

           39.   On or about August 2, 2020, Cohen made the decision to terminate

  Plaintiff.

                                                                                          6
                               PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-law.com · Phone (786) 485.5232
Case 9:20-cv-81731-AHS Document 1 Entered on FLSD Docket 09/24/2020 Page 7 of 11



           40.   Cohen intentionally refused to pay Plaintiff overtime wages she was

  owed under the FLSA.

           41.   Cohen was partially or totally responsible for paying Plaintiff’s

  wages.

                                COUNT I
             OVERTIME VIOLATION BY THIRTY THREE TWENTY, LLC
                  UNDER THE FAIR LABOR STANDARDS ACT

           42.   Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 34 above as if fully set forth herein.

           43.   As part of its business, the Company purchased goods and

  materials that traveled through interstate commerce.

           44.   These goods and materials were customarily, continually, and

  regularly handled by two or more employees, including Plaintiff.

           45.   Upon information and belief, the Company obtained and solicited

  funds from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic transmissions going over state lines to do its business, transmitted

  funds outside the State of Florida, used electronic means to market and run its

  business in a way that was not limited to Florida, and otherwise regularly

  engaged in interstate commerce during the relevant period.

           46.   The Company, upon information and belief, accepted credit card

  payments, wire transfers, and other forms of payments made or processed

  outside the state of Florida during the relevant.

                                                                                    7
                               PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-law.com · Phone (786) 485.5232
Case 9:20-cv-81731-AHS Document 1 Entered on FLSD Docket 09/24/2020 Page 8 of 11



          47.   Further, 22 C.F.R. §62.31(j) stipulates that au pairs must be paid in

  conformance with the FLSA.

          48.   During her employment,        Plaintiff   worked     overtime   hours   for

  which she was not compensated at a rate of no less than half her regularly rate

  of pay as required by the FLSA.

          49.   The Company did not compensate Plaintiff for her overtime despite

  knowledge of the overtime hours Plaintiff worked.

          50.   Plaintiff is owed unpaid overtime compensation pursuant to the

  FLSA.

          51.   In addition, the Company is liable for double the overtime amounts

  owed as liquidated damages under the FLSA as a result of its intentional and

  willful violations for up to the three-year statute of limitations afforded by the

  FLSA.

          WHEREFORE, Plaintiff respectfully requests that the Court:

             a. Enter judgment for Plaintiff against the Company under the FLSA;

             b. Award Plaintiff actual damages for the unpaid wages;

             c. Award Plaintiff liquidated damages;

             d. Award Plaintiff her attorneys’ fees and costs;

             e. Award Plaintiff all recoverable interest; and

             f. Award any other relief this Honorable Court deems just and

             proper.

                                                                                         8
                              PERERA BARNHART ALEMÁN
                       12401 Orange Drive· Suite 123 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 9:20-cv-81731-AHS Document 1 Entered on FLSD Docket 09/24/2020 Page 9 of 11



                                   COUNT II
                      OVERTIME VIOLATION BY ALAN COHEN
                     UNDER THE FAIR LABOR STANDARDS ACT

     52.         Plaintiff re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 41 above as if fully set forth herein.

     53.         Cohen operated        the    day-to-day   activities     of the         Company’s

  business, had supervisory authority over Plaintiff, had control/access to

  Plaintiff’s records for work hours, and was partially or totally responsible for

  paying Plaintiff’s wages.

     54.         Cohen scrutinized Plaintiff’s work and controlled how Plaintiff

  did her job.

     55.         During    Plaintiff’s       employment     with       Defendants,            Plaintiff

  consistently worked for Defendants over 40 hours per week.

     56.         During her employment with Defendants, Plaintiff worked overtime

  hours    for    which she was      not     compensated     at    a    rate   of    time-and-a-

  half her regularly rate of pay as required by the FLSA.

     57.         Plaintiff is owed unpaid overtime compensation pursuant to the

  FLSA.

     58.         Cohen did       not         compensate       Plaintiff        for her overtime

  despite her knowledge of the overtime hours Plaintiff worked.

     59.         Cohen is also jointly and severally liable for double the overtime

  amounts        owed   as liquidated        damages   under      the    FLSA       as    a     result

                                                                                                     9
                               PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-law.com · Phone (786) 485.5232
Case 9:20-cv-81731-AHS Document 1 Entered on FLSD Docket 09/24/2020 Page 10 of 11



   of his intentional and willful violation of the FLSA for up to the three-year

   statute of limitations afforded by the FLSA.

        WHEREFORE, Plaintiff respectfully requests that the Court:

           a. Enter judgment for Plaintiff against Cohen under the FLSA;

           b. Award Plaintiff actual damages for the unpaid wages;

           c. Award Plaintiff liquidated damages;

           d. Award Plaintiff her attorneys’ fees and costs;

           e. Award Plaintiff all recoverable interest; and

           f. Award any other relief this Honorable Court deems just and

           proper.

                                        JURY TRIAL

  Plaintiff hereby requests a trial by jury with respect to all claims so triable.




                                                                                     10
                               PERERA BARNHART ALEMÁN
                        12401 Orange Drive· Suite 123 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-law.com · Phone (786) 485.5232
Case 9:20-cv-81731-AHS Document 1 Entered on FLSD Docket 09/24/2020 Page 11 of 11



   Dated: September 24, 2020

                           Respectfully submitted,

                                                 By: /s/ Brody M. Shulman
                                                 J. Freddy Perera, Esq.
                                                 Florida Bar No. 93625
                                                 freddy@pba-law.com
                                                 Valerie Barnhart, Esq.
                                                 Florida Bar No. 88549
                                                  valerie@pba-law.com
                                                 Bayardo E. Alemán, Esq.
                                                 Florida Bar No. 28791
                                                 bayardo@pba-law.com
                                                 Brody M. Shulman, Esq.
                                                 Florida Bar No. 92044
                                                 brody@pba-law.com

                                                 PERERA BARNHART ALEMÁN
                                                 12401 Orange Dr.
                                                 Suite 123
                                                 Davie, FL, 33330
                                                 Telephone: 786-485-5232
                                                 Counsel for Plaintiff




                                                                            11
                            PERERA BARNHART ALEMÁN
                     12401 Orange Drive· Suite 123 · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                        www.PBA-law.com · Phone (786) 485.5232
